Motions made on behalf of husband plaintiff-respondent deceased, to dismiss wife defendant-appellant’s appeals denied. Since no representative of Ms estate has been appointed, there is no one who may act for the respondent deceased on the appeals. Cross motion by wife defendant-appellant to vacate judgment and dismiss plaintiff’s complaint or to compel plaintiff’s representative, etc., to seek appointment of legal representative and substitution 'and for other relief. Cross motion denied, without prejudice to application by said appellant, if she be so advised, in the Surrogate’s Court for the appointment of an administrator of her husband’s (the respondent’s) estate (see Surrogate’s Ct. Act, § 119) and subsequent motion for substitution of the admiMstrator as a party respondent. Beldock, P. J., Ughetta, Christ, Brennan and Hill, JJ., concur.